[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11163         ELEVENTH CIRCUIT
                                                                  NOVEMBER 8, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                                D.C. Docket No. 0:09-cv-61618-WJZ



KENNETH ARUGU,

llllllllllllllllllllllllllllllllllllllll          Plaintiff - Counter Defendant - Appellee,

                                             versus

CITY OF PLANTATION,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellant,

KIMBERLY STALKER,
WILLIAM SMITH,

llllllllllllllllllllllllllllllllllllllll                  Defendants - Counter Claimants,

LAURETTA DECKER,
a.k.a. Lauretta Arugu,

llllllllllllllllllllllllllllllllllllllll                                        Defendant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (November 8, 2011)



Before CARNES, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      The City of Plantation appeals the district court’s denial of its motion for

attorney’s fees and costs. The City contends the court abused its discretion when

it denied the motion.

                                          I.

      Kenneth Arugu and his then-wife Lauretta Decker were involved in a

domestic dispute that resulted in the involvement of City of Plantation police

officers William Smith and Kimberly Stalker. The parties agree that the officers

wanted Arugu to leave the house where Decker lived and that Arugu believed he

did not have to leave. The officers eventually used physical force and pepper

spray on Arugu. The parties dispute whether Arugu or the officers were the

aggressors, whether he struck one of the officers, whether the officers told him

that he was under arrest, and whether he resisted arrest.

                                          2
      Arugu filed a complaint in Florida state court alleging only state law claims

against Smith, Stalker, Decker, and the City. Two years later the City filed a

motion for summary judgment. Four months later Arugu filed an amended

complaint adding claims under 42 U.S.C. § 1983 against the officers and the City.

He alleged that the officers used excessive force in violation of the Fourth

Amendment and that the use of excessive force was “pursuant to the execution or

implementation of a custom policy or official act” of the City. He alleged the City

was directly liable under § 1983 and under a theory of respondeat superior.

      The defendants removed the case to federal court, which eventually

remanded all of the state law claims back to state court. The City filed a motion

for summary judgment in the district court on the remaining § 1983 claim, and

Arugu made multiple discovery requests. The City then filed a motion for

attorney’s fees and sanctions under Federal Rule of Civil Procedure 11, 28 U.S.C.

§§ 1920 and 1927, and 42 U.S.C. § 1988. It argued that Arugu’s § 1983 claim was

frivolous. The City asserted that it had complied with the the 21-day “Safe

Harbor” provision in Rule 11 and was entitled to sanctions. The City also asserted

that it was entitled to attorney’s fees under 42 U.S.C. § 1988 because it was a

prevailing party within the meaning of the statute. It also argued that Arugu’s




                                          3
attorney had “unreasonably and vexatiously” multiplied the proceedings, which

entitled it to attorney’s fees and costs under 28 U.S.C. §§ 1920 and 1927.

      Over a year later and after multiple requests for additional discovery and for

more time to respond to the City’s summary judgment motion, Arugu filed a

“Motion for Stay or Abstention, or in the Alternative, Motion for Voluntary

Dismissal.” The court denied the motion for stay or abstention, but granted the

motion for voluntary dismissal. In that same order, the court denied without

elaboration the City’s motion for attorney’s fees and sanctions.

      The City filed and then withdrew a motion to reconsider its motion for

attorney’s fees and sanctions, electing instead to appeal the order denying that

motion.

                                         II.

      We review for abuse of discretion a district court’s decision to deny

sanctions, costs, and attorney’s fees. See Peer v. Lewis, 606 F.3d 1306, 1311

(11th Cir. 2010) (“A court’s decision to deny sanctions under Rule 11, 28 U.S.C. §

1927, and the court’s inherent power is reviewed for an abuse of discretion.”);

E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620–21 (11th Cir. 2000) (reviewing for

abuse of discretion the taxation of deposition costs under 28 U.S.C. § 1920);

Ensley Branch, N.A.A.C.P. v. Seibels, 31 F.3d 1548, 1563 (11th Cir. 1994)

                                          4
(reviewing for abuse of discretion a denial of attorney’s fees under 42 U.S.C. §

1988). “A district court abuses its discretion if it applies an incorrect legal

standard, follows improper procedures in making the determination, or bases the

decision upon findings of fact that are clearly erroneous.” Peer, 606 F.3d at 1311

(quotation marks omitted).

      Abuse of discretion review, however, requires something for us to review.

When ruling on a motion for attorney’s fees or sanctions, the district court must

provide an explanation of the basis for its ruling that is sufficient to allow for

meaningful appellate review. See Thompson v. RelationServe Media, Inc., 610

F.3d 628, 637 (11th Cir. 2010) (“In this case, however, the district court’s

conclusory Rule 11 analysis is not sufficient to permit meaningful appellate

review” because “its one paragraph order provides no explanation of the basis for

its ruling . . . .”); Tilton v. Playboy Entm’t Group, Inc., 554 F.3d 1371, 1378–79

(11th Cir. 2009) (“Although an award of attorney’s fees is ordinarily a matter for

the discretion of the district court, an order on attorney’s fees must allow

meaningful review.” (citation omitted)); cf. Gilmere v. City of Atlanta, Ga., 931

F.2d 811, 814 (11th Cir. 1991) (“The district court, however, must explain its

reasoning in determining a reasonable attorney’s fee to give this court an adequate

and informed basis for review.”).

                                           5
      Although the district court did find that Arugu’s motion for voluntary

dismissal was itself not made in bad faith, its denial of the City’s motion for

sanctions and attorney’s fees was not accompanied by any explanation, analysis,

or findings. The court gave no reason for rejecting the City’s contentions that

Argu had filed a frivolous § 1983 claim and had unreasonably multiplied the

proceedings. We therefore vacate the order denying sanctions and attorney’s fees

and remand for the district court to revisit the issue, make appropriate findings,

and explain its decision. We leave open the possibility that the court may decide

the sanctions and attorney’s fees issue differently on remand, but we do not imply

any view about whether it should.

      VACATED AND REMANDED.




                                          6